TYSON, J.
Action of ejectment. By the terms of the deed under and hv virtue of which the plaintiffs claim title to the land in controversy, a life estate is expressly reserved to the grantors, and whatever of estate was conveyed to the grantees its enjoyment- was postponed until after the death of each of the grantors. The agreed facts do not show that this life estate has terminated. In other words, it is not shown that both of the grantors are dead. If they are living, and in the absence of evidence .showing their death the presumption is that they are, the plaintiffs have shown no right to the possession of the lands and therefore no right to recover them.
Affirmed.